CATES, Judge
(concurring specially).
In this cause a second coram nobis petition was denied below without a hearing.
The judgment refers to the exhibits of the State’s answer and the trial judge’s knowledge of the cause from its inception.
Rule SO of appellate practice reads:
“Petitions for writs of error coram nobis shall be filed in the trial court without first applying for and receiving permission of the Supreme Court; and the sentencing court shall not be required to entertain a second or successive petition for similar relief on behalf of the same prisoner. A successive petition on different grounds will not be entertained unless good cause is shown why the new ground or grounds were not known or could not have been reasonably ascertained when the first petition was heard.”
I consider that a subsequent petition for coram nobis should explicitly show what new theretofore unadjudicated claim of error residing in fact is being currently alleged.
Nolan’s petition was wholly deficient in this aspect. Though no demurrer took this point, I concur in the result because I consider the defect to be jurisdictional.